Citation Nr: 0303920	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

(The issue of entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) will be 
the subject of a later decision.).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.

This matter is before the Board of Veterans' Affairs (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 1997, a transcript 
of which is of record.

In August 1997, the Board, among other things, remanded the 
veteran's sinusitis claim for additional development.  
Thereafter, in an October 2000 decision, the Board denied a 
rating in excess of 50 percent for the sinusitis, a rating in 
excess of 30 percent for PTSD, found that new and material 
evidence had not been presented to reopen the claim of 
service connection for hearing loss, and that a November 1970 
rating decision was not the product of clear and unmistakable 
error (CUE).  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

By a January 2002 Order, the Court vacated the Board's 
decision regarding the sinusitis, PTSD, and hearing loss 
claims, and remanded for consideration of the VCAA.  The CUE 
claim was ultimately dismissed by the Court via an April 2002 
Order.

For the reasons stated below, the Board finds that even 
though the VCAA was not in effect when the sinusitis and 
hearing loss claims were previously adjudicated, the duty to 
assist and notify provisions of this law have been satisfied.  
Moreover, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated these claims below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand with respect to these claims, and 
the veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has determined that the appeal for entitlement to 
an initial rating in excess of 30 percent for PTSD requires 
further development.  Therefore, the Board will undertake 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
claim. 

As an additional matter, the Board notes that the veteran was 
previously represented by a private attorney.  However, 
following the Court's Order, the veteran appointed a veterans 
service organization (VSO) as his accredited representative.  
Correspondence was sent to this VSO in September 2002, 
informing them that additional argument and evidence could be 
presented in support of the veteran's appeal, and that they 
had 90 days in which to do so.  No response appears to be on 
file from the VSO regarding this correspondence.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  The veteran has the maximum schedular rating available 
for sinusitis under VA regulations.

3.  The record does not reflect that the veteran's sinusitis 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards

4.  Service connection was previously denied for hearing loss 
by a May 1995 rating decision.  Although the veteran 
submitted a timely Notice of Disagreement (NOD) with respect 
to this decision, he did not submit a timely Substantive 
Appeal after a Statement of the Case (SOC) was promulgated in 
January 1996.

5.  The evidence submitted to reopen the veteran's claim of 
service connection for hearing loss either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1996); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.10, 4.97, Diagnostic Code 6510 (2002); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The May 1995 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1994 & 2002).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sinusitis

Initially, the Board finds that VA's duties under the VCAA 
have been fulfilled with respect to the sinusitis claim.  The 
record reflects that the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating by various 
documents such as the SOC, as well as Supplemental Statements 
of the Case (SSOCs) issued in March and October 1999.  He was 
also advised of the criteria for an extraschedular evaluation 
by the prior Board decision of October 2000.  In addition, 
the RO indicated in correspondence dated in October 1997, 
December 1997, April 1998, July 1998, and August 1998 that it 
would attempt to obtain any pertinent medical records he 
identified, as well as describing the efforts undertaken to 
obtain such records.  As such, the veteran was kept apprised 
of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, the RO accorded the veteran 
multiple examinations in relation to this claim, and he has 
not indicated that the disability has increased in severity 
since the last examination was conducted in February 1999.  
Further, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  In addition, he was provided with the 
opportunity to present testimony in support of his claim at 
the February 1997 personal hearing.  He was also provided 
with the opportunity to present additional evidence and 
argument in support of his case following the Court's January 
2002 Order, which specifically noted the enactment of the 
VCAA.  Thus, the Board finds that, in the circumstances of 
this case, any additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Based on the foregoing, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled with respect to the sinusitis claim, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Service connection was initially established for the 
veteran's sinusitis by a May 1946 rating decision.  The Board 
notes that the RO initially confirmed and continued a 10 
percent rating for this service-connected disability.  
However, an increased rating of 30 percent was assigned by a 
March 1999 rating decision, while the 50 percent rating was 
subsequently assigned by an October 1999 rating decision, 
effective November 2, 1990.  

Under VA regulations, sinusitis is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6510.  As 
mentioned in various documents, including the August 1997 
Board remand and the prior Board decision in October 2000, 
this Code was changed effective October 7, 1996.  See 61 Fed. 
Reg. 46,720 (Sept. 5, 1996).  Under the "old" version in 
effect prior to October 7, 1996, a 50 percent rating was 
warranted when sinusitis was postoperative, following radical 
operation, with chronic osteomyelitis, requiring repeated 
curettage or severe symptoms after repeated operations.  
Pursuant to the "new" criteria in effect since October 7, 
1996, a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by pain, headaches, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  However, neither version of Diagnostic 
Code 6510 provided for a schedular rating in excess of 50 
percent; there is no basis to award a schedular rating in 
excess of 50 percent.

Regarding an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), the Board finds that a thorough review of the 
medical evidence on file does not show that the veteran's 
sinusitis has resulted in frequent periods of 
hospitalization.  

With respect to the impact of the sinusitis on the veteran's 
employability, it is noted that the record reflects he has 
not worked in many years, and that he was granted a total 
rating based upon individual unemployability (TDIU) due to 
service-connected disabilities by an October 1999 rating 
decision, effective November 20, 1990.  However, the veteran 
indicated in his July 1999 VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, that he had 
not worked since 1968 due to hypertension, his lung problem 
(COPD), and knee problems.  As such, the Board finds that any 
potential impact on employment is adequately compensated by 
the current schedular rating, as well as his TDIU.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (193) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Based on the foregoing, the Board finds that the veteran's 
sinusitis does not present such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his sinusitis on either 
a schedular or extraschedular basis.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Service connection was previously denied for hearing loss by 
a May 1995 rating decision.  The record reflects that the 
veteran submitted a timely NOD with respect to this decision, 
but did not submit a timely Substantive Appeal after an SOC 
was issued in January 1996.  Accordingly, the May 1995 rating 
decision became final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a) applicable to this 
case, provide that "new and material evidence" is evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2002) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  Further, the Court has held that the duty 
to notify provisions of the VCAA apply to claimants who seek 
to reopen a claim by submitting new and material evidence.  
See Quartuccio, supra.  Here, the RO advised the veteran of 
the necessity of submitting new and material evidence to 
reopen his claim, as well as the regulatory standard of 
38 C.F.R. § 3.156(a), by various documents such as 
correspondence dated in October 1997, the August 1998 SOC, as 
well as the SSOCs issued in March and October 1999.  The 
veteran was also informed of this standard by the prior Board 
decision in October 2000.  In addition, the October 1999 SSOC 
indicated that the veteran should submit competent medical 
evidence relating his current hearing loss disability to 
service in order to reopen his claim.  Moreover, the October 
1997 correspondence specifically requested that the veteran 
identify any pertinent evidence in support of his claim, and 
indicated that VA would try to obtain any such evidence.  It 
does not appear from the record that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  Consequently, the Board concludes 
that any duty to assist and duty to notify in the instant 
case has been fulfilled, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case.

The evidence on file at the time of the prior denial in May 
1995 included the veteran's service medical records, various 
post-service medical records, as well as multiple statements 
submitted by the veteran.  In essence, the veteran contended 
in his statements that he had hearing loss due to acoustic 
trauma that he sustained as a result of serving in combat 
while on active duty.  

The veteran's service medical records show no treatment for 
hearing problems during active service.  Further, no ear 
abnormalities were noted on his March 1946 discharge 
examination.  Additionally, this examination showed that his 
hearing, on whispered voice test, was 15/15, bilaterally. 

Also on file was an March 1979 VA examination report, in 
which the veteran reported he had hearing problems, that he 
served in combat overseas where he was subject to acoustic 
trauma over a short period of time, and that he believed his 
hearing had deteriorated gradually over the last 2 or more 
years.  Diagnoses following examination of the veteran 
included hearing loss secondary to presbycusis and possibly 
acoustic trauma.

A VA audiological evaluation conducted in March 1979 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
15
25
25
60
45
LEFT
15
15
20
55
55

Speech discrimination scores were 92 percent for the right 
ear, and 96 percent for the left.

An May 1992 VA medical record included an assessment of 
moderately severe high frequency hearing loss of the right 
ear, and mild low frequency, sloping to severe to profound 
high frequency mixed hearing loss for the left ear.  
Subsequent records from November 1992 continue to note 
moderately high frequency sensorineural hearing loss of the 
right ear, and moderate to severe mixed, but primarily 
sensorineural, hearing loss in the left ear.  

A November 1992 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
25
30
65
65
60
LEFT
15
25
40
70
85
70

As already stated, service connection was denied for hearing 
loss by the May 1995 rating decision.  It was noted that the 
earliest evidence of hearing loss was the 1979 VA medical 
examination, and that the most recent audiological 
evaluations continued to show hearing loss in both ears.  
However, it was determined that the evidence of record did 
not establish that hearing loss was manifested to a 
compensable degree within one year of the veteran's discharge 
from service.

The evidence added to the file since the May 1995 rating 
decision includes post-service medical records, some of which 
were already on file, additional statements from the veteran, 
and his February 1997 hearing testimony.

In various statements, and at his personal hearing, the 
veteran reiterated his contention that his hearing loss was 
due to acoustic trauma sustained while engaged in combat on 
active duty, and described the circumstances thereof.

The medical evidence added to the file includes a February 
1999 VA ear, nose, and throat examination.  At this 
examination, it was noted that the veteran's claims file had 
been reviewed, and that his hearing loss, including a 
conductive hearing loss in the left ear, was documented in 
the record.  It was also noted that an audiogram from 1993 
showed air conduction thresholds in the right ear ranging 
from 20 to 80 decibels, and from 20 to 90 decibels in the 
left ear.  Further, it was noted that most of the loss was in 
the higher frequencies, and that speech discrimination was 
normal in both ears.  Diagnoses following examination 
included bilateral sensorineural hearing loss, with constant 
bilateral tinnitus.  No audiological evaluation appears to 
have been conducted in conjunction with this examination.

In the instant case, the Board finds that new and material 
evidence has not been presented to reopen the claim of 
service connection for hearing loss.

To the extent the additional medical evidence pertains to 
medical conditions other than the veteran's hearing loss, 
this evidence clearly does not bear directly and 
substantially upon the specific matter under consideration.  
Moreover, to the extent the additional medical evidence 
includes duplicate copies of records previously on file at 
the time of the May 1995 rating decision, it is clearly not 
new.

With respect to the additional medical records pertaining to 
the veteran's hearing loss not previously of record, such as 
the February 1999 VA medical examination, the Board notes 
that this evidence is "new" to the extent it was not 
available for consideration at the time of the May 1995 
denial.  However, in essence, these medical records show that 
the veteran has a current bilateral hearing loss disability, 
but do not provide an opinion relating the disability to his 
active service to include his account of acoustic trauma 
therein.  Such evidence was of record at the time of the 
prior denial.  Consequently, the Board concludes that this 
evidence is cumulative and redundant, and does not constitute 
new and material evidence under 38 C.F.R. § 3.156(a).

Regarding the veteran's additional statements and testimony 
at the February 1997 personal hearing, the Board finds that 
his contentions are cumulative and redundant of those 
previously of record at the time of the last prior denial in 
May 1995.  In essence, the veteran reiterated his contentions 
that his current hearing loss is due to in-service combat.  
He did not provide any additional details or contentions that 
provide a "more complete picture" of the circumstances 
surrounding the origin of the disability.  See Hodge, supra.  
As such, the Board finds that this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

There being no other evidence submitted in association with 
the veteran's application to reopen his claim of service 
connection for hearing loss, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Simply put, new and material 
evidence has not been presented pursuant to 38 C.F.R. 
§ 3.156(a).  Inasmuch as the veteran has not submitted new 
and material evidence in support of his request to reopen, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett, supra.










ORDER

Entitlement to an increased rating for sinusitis, currently 
evaluated as 50 percent disabling, is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the benefit sought on appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

